[Cite as Hargrove v. Dept. of Rehab. & Corr., 2011-Ohio-7037.]



                                                        Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us



JUDAH HARGROVE

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2010-10777

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY

        {¶1} On December 23, 2011, the magistrate issued a decision recommending
judgment for defendant.          The magistrate also recommended that the court issue a
determination that Shannon Armstrong is entitled to civil immunity pursuant to R.C. 9.86
and 2743.02(F) and that the courts of common pleas do not have jurisdiction over any
civil actions that may be filed against her based upon the allegations in this case.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶3} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either during
the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
Case No. 2010-10777                          -2-                                   ENTRY

automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
          {¶4} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.       Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. In addition, the
court determines that Shannon Armstrong is entitled to civil immunity pursuant to R.C.
9.86 and 2743.02(F) and that the courts of common pleas do not have jurisdiction over
any civil actions that may be filed against her based upon the allegations in this case.
Court costs are assessed against plaintiff. The clerk shall serve upon all parties notice
of this judgment and its date of entry upon the journal.



                                            _____________________________________
                                            JOSEPH T. CLARK
                                            Judge

cc:


Ashley L. Oliker                               Judah Hargrove
Stephanie D. Pestello-Sharf                    5704 Winton Road
Velda K. Hofacker                              Fairfield, Ohio 45014
Assistant Attorneys General
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

MCR/dms
Filed December 23, 2011
To S.C. reporter March 20, 2012